PER CURIAM.
The summary judgment entered below is reversed because the record demonstrates the existence of triable issues as to, among other things, the applicability of sections 559.903(2), 559.903(4), 559.905(5), 559.-909(1), Florida Statutes (1991). The failure to dismiss the prejudgment writ of replevin was likewise erroneous because neither of the statutory bases for the issuance of such a writ, see §§ 78.055, 78.075, 78.068, Fla.Stat. (1991), was complied with below.
Reversed and remanded.